TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00119-CV



            Emergency Service Partners, L.P., Orlando R. Magallanes, M.D., and
                            Jack W. Pierce M.D., Appellants

                                                 v.

                          Sharon Rothert and Fred Rothert, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-12-001752, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Emergency Services Partners, L.P. and Orlando R. Magallanes, M.D. filed

a joint motion to dismiss their appeal. Appellant Jack W. Pierce, M.D. also filed a motion to dismiss

his appeal. We grant the motions and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellants’ Motion

Filed: January 21, 2015